DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species I, Figure 1, drawn to a laser system includes a laser source with a rare earth ion-depended fiber laser oscillator, a grating compressor, the resulting laser pulses have a duration of 175 fs at a fundamental wavelength of 1560 nm, a non-uniformly poled Lithium Niobate nonlinear crystal (NUPLN) and flint glass block.
Species II, Figure 6, drawn to another laser system includes a laser source, a grating compressor is used to provide the laser radiation at the fundamental wavelength of 1840 nm with a negative pre-chirp, the resulting laser pulses have a pulse duration of 500 fs at a spectral width of αʎ=50 nm, a frequency-doubling is performed using the NUPLN and microscope objective having normal dispersion.
The species are independent or distinct because recites distinct characteristics of such species. These three groups are mutually distinct from each other, the mutually distinct subject matter for Species I recites a laser system includes a laser source with a rare earth ion-depended fiber laser oscillator, a grating compressor, the resulting laser pulses have a duration of 175 fs at a fundamental wavelength of 1560 nm, a non-uniformly poled Lithium Niobate nonlinear crystal (NUPLN) and flint glass block.  Species II recites 

When applicant elected Species I or Species II, the applicant also need to choose one of the Sub-Species:
Sub-Species A, Figure 3, drawn to a first designed of a periodically poled nonlinear crystal to be used in the laser system, with two different, directly adjacent poling region, one for self-phase modulation without frequency-conversion taking place, and one for efficient frequency-doubling where the quasi-phase-matching condition is satisfied. 
Sub-Species B, Figure 4, drawn to a second designed of a periodically poled nonlinear crystal to be used in the laser system, with a linear chirp of the poling period in the second region (indicating the position along the beam path), and turns out to be more efficient for frequency-doubling of chirped laser pulses.
Sub-Species C, Figure 5, drawn to a third designed of a periodically poled nonlinear crystal to be used in the laser system, with a region with a longer poling period for self-phase modulation and a region with chirped poling providing quasi-phase-matching in a single monolithic periodically poled nonlinear crystal can as well be realized by varying the poling period linearly (linear chirp) along the beam path over the entire length of the nonlinear crystal.  The longer poling periods in the first section of the crystal cause self-phase-modulation, and the shorter poling periods in the second section 
The Sub-species are independent or distinct because recites distinct characteristics of such species. These three groups are mutually distinct from each other, the mutually distinct subject matter for Sub-Species A recites a first designed of a periodically poled nonlinear crystal to be used in the laser system, with two different, directly adjacent poling region, one for self-phase modulation without frequency-conversion taking place, and one for efficient frequency-doubling where the quasi-phase-matching condition is satisfied. Sub-Species B recites a second designed of a periodically poled nonlinear crystal to be used in the laser system, with a linear chirp of the poling period in the second region (indicating the position along the beam path), and turns out to be more efficient for frequency-doubling of chirped laser pulses.  Sub-Species C recites a third designed of a periodically poled nonlinear crystal to be used in the laser system, with a region with a longer poling period for self-phase modulation and a region with chirped poling providing quasi-phase-matching in a single monolithic periodically poled nonlinear crystal can as well be realized by varying the poling period linearly (linear chirp) along the beam path over the entire length of the nonlinear crystal.  The longer poling periods in the first section of the crystal cause self-phase-modulation, and the shorter poling periods in the second section towards the end of the crystal establish quasi-phase-matching and thus cause frequency- conversion.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least one of the following reason(s) apply: 
(a) The inventions have acquired a separate status in the art in view of their different classification;
(b) The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) The prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be 
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940.  The examiner can normally be reached on M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O. Harvey can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

  /Delma R Fordé/
 Examiner, Art Unit 2828                                                                                                                                                                                             
/MINSUN O HARVEY/Supervisory Patent Examiner, Art Unit 2828